Proceeding under article 78 of the Civil Practice Act. Order granting respondent’s application for an order directing the appellant to sign and issue a warrant for the eviction of a tenant of certain real property in the borough of Brooklyn, reversed on the law, without costs, and the petition dismissed, without costs. The appellant may not be required to sign and issue a warrant of eviction in summary proceedings, where the landlord has not complied with the requirements of Local Law No. 66 of 1947 of the City of New York, even though the nummary proceedings had reached the stage of the issuance of the warrant of eviction. The proceeding was still “ pending ” unless and until the warrant had been executed. (Whitmarsh v. Farnell, 273 App. Div. 584; Grattan v. Tierney Sons, Inc., 226 App. Div. 811; Matter of Tartaglia v. McLaughlin, 297 N. Y. 419.) Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.